Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings, in accordance *935with the following memorandum: The court’s finding that respondent had good cause for his failure to apply for relief from the orders directing payment of support prior to the accrual of arrears (Family Ct Act § 455 [5]; § 460 [1]) is not supported by the sparse record furnished on appeal and we are unable to review the basis for this finding. We, therefore, remit for a new hearing. (Appeal from order of Erie County Family Court, Honan, J.—arrearages.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.